Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 08/04/2020:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.
	
	
Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “control unit” in claim 1.
Although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform such method steps as “communicating a control signal to … system of … vehicle/aircraft in relation to emergency action if it is determined that the emergency action is to be taken,” per fig. 1, abstract, Para [0068-0069] of the published specification, the control unit 114 appears to be structure element/component of a bigger structure Electronic Standby Pilot (ESP) device 106, comprising a computing device that includes a processor 108, memory 110, communication interface 112 and a control unit 114.  
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
		
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-12 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1.1.1	Claim 1 recites the limitation "the system" in the claim preamble. There is insufficient antecedent basis for this limitation in the claim.
1.1.2	Claims 2-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
1.1.3	Claims 2-12 recite the limitation/feature: “the system,” in the preambles of the claims, which is unclear whether this is the “aircraft emergency control system”, claimed in the preamble of claim 1, OR the “system”, claimed in the preamble of claim 1, OR this is “avionics system” claimed in the body of claim 1, which renders the claims indefinite.
	For the purpose of this examination, it will be interpreted that this is the “aircraft emergency control system”, claimed in the preamble of claim 1.
1.1.4	Claim 3 recites the limitation "the emergency route" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.5	Claim 9 recites the limitation "the respective potential emergency route" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.6	Claim 12 recites the limitation/feature: “a system according to claim 1,” which is unclear whether this is the “aircraft emergency control system”, claimed in the preamble of claim 1, OR the “system”, claimed in the preamble of claim 1, OR this is “avionics system” claimed in the body of claim 1, which renders the claims indefinite.
	For the purpose of this examination, it will be interpreted that this is the “aircraft emergency control system”, claimed in the preamble of claim 1.
1.1.7	Claim 18 recites the limitations "the selected emergency route;" “the selected emergency flight plan” in the body of the claim. There is insufficient antecedent basis for these limitations in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-12 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11, 14 and 19-20 of U.S. Patent No.: 10766605B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
it is obvious that the narrower claim 1 of U.S. Patent No.: 10766605B2 covers the broader claim 1 of the instant application;
it is obvious that narrower claim combination of claims 1, 9, 11, 14 and 19-20 of U.S. Patent No.: 10766605B2 covers the broader claim 19 of the instant application, wherein “factor that includes … destination runway features” in the US Patent No.: 10766605B2 covers
2.	Claims 2-12 and 20 rejected under the nonstatutory double patenting rejections, because of their dependencies on rejected independent claims.
3.	Claims 13-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8, 11, 13 and 18 of U.S. Patent No.: 10766605B2 in view of MACKNESS (Pub. No.: CA2244030A1).
It is obvious that the narrower claim combination of claims 5-8, 11, 13 and 18 of U.S. Patent No.: 10766605B2 covers the broader claim 13 of the instant application, wherein: the “remote station” in the US Patent No.: 10766605B2 covers the “ground system” in the instant application, the “engaging/engaged an 
 U.S. Patent No.: 10766605B2 does not explicitly disclose, through the invention, or is missing bringing the aircraft to a halt on a landing surface without requiring pilot intervention.
However, MACKNESS teaches through the invention (see entire document), particularly in lines 10-20 on page 2 (5 of 25), a method for automatically stopping an aircraft at a selected position on a runway that comprises the steps of: (a) Providing an aircraft brake system which is responsive to input control signals to apply braking to the aircraft; (b) Determining the aircraft's present position; (c) Providing a stop position selector for selecting the desired aircraft stopping position on a runway; and (d) Providing logic control for comparing the aircraft's actual position with the selected stopping position and, responsive thereto, applying a predetermined control signal to the aircraft's brake system such that the aircraft brakes in a manner tending to stop the aircraft at the selected runway position. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of U.S. Patent No.: 10766605B2 by incorporating, applying and utilizing the above steps, technique and features as taught by MACKNESS. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to eliminate the need for pilot lookup in a manual to determine a desired auto braking setting to choose based on altitude, temperature, approach speed and runway conditions and also operates to reduce pilot workload during limited visibility conditions (see entire MACKNESS document, particularly abstract).
4.	Claims 14-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8, 11, 13 and 18 of U.S. Patent No.: 10766605B2 in view of MACKNESS (Pub. No.: CA2244030A1), because of their dependencies on rejected independent claim 13.
	


Allowable Subject Matter
1.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2.	Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
3.	Claims 1 and 19 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejections set forth in this Office action.
4.	Claims 2-12 and 20 would be allowable if rewritten to overcome the nonstatutory double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662